TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00796-CR




                                John Domingo Perez, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
         NO. 2042564, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               John Domingo Perez seeks to appeal from a judgment of conviction for aggravated

assault. Sentence was imposed on August 14, 2006. There was no motion for new trial. The

deadline for perfecting appeal was therefore September 13, 2006. Tex. R. App. P. 26.2(a)(1). The

pro se notice of appeal was filed on December 21, 2006. Under the circumstances, we lack

jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of

jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State,

918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.




                                           __________________________________________

                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: January 11, 2007

Do Not Publish




                                              2